Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.

Response to Amendment
The response dated 05/17/2022 has been received.  The amendments have been found sufficient to address the 112(b) rejection.  However, in light of the amendment, a new 112b rejection has been made.

Response to Arguments

Applicant’s arguments with respect to claims 1, 3-6, 8, 10-13, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Hong et al (US Pub 2016/0358021 A1) is relied upon for the new rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, and 15, and recites the limitation "a minimum number of nodes that uniquely determine the route" .  Claims 1, 3-6, 8, and 10-13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for not pointing out and distinctly describing the subject matter.  There is a level of confusion to what degree “uniquely determine the route” means.  For example, many routes in applications are a series of nodes with edges between them.  In this situation, any nodes representing the route that are on the route would be necessary to “uniquely determine” the route.  The examiner believes the most likely intent is to treat the route as a series of edges between nodes that lead from a beginning to an end, and therefore nodes that are directly between two other nodes on the route would not be necessary (as their removal would not change the edge line representing the route).  Other interpretations could include the actions of Claim 3, which cites choosing a representative node in dense cluster. If all of the nodes are along a route, but choosing a representative node doesn’t generally change the route too much overall, this could be considered sufficient to “uniquely determine the route.”  Because the limitation is not pointed out in a distinct manner, the exact scope of the claim cannot be determined.  Some sort of explanation for what exactly the structure or format of the route is would assist in clearing this up, for example by stating whether a route is a series of nodes, or the edges that make up the nodes, the continuous line created by the edges, or some other interpretation.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 8, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over  Jeong et al (US Pub 2018/005530 A1), hereafter known as Jeong in light of Eastman et al (US Pub 2015/0262397 A1), hereafter known as Eastman, in light of Hong et (US Pub 2016/0358021 A1), hereafter known as Hong.

For Claim 1, Jeong teaches A route output apparatus comprising: 
A non-transitory memory storing one or more computer programs ([0027])
A processor executing the one or more computer programs to: ([0027])
search for a route from a designated 5departure point to an arrival point with use of a graph including a plurality of nodes and at least one link connecting the nodes and representing map information; ([0009], [0109])
convert coordinates of each node into a latitude and a longitude; and ([0071], [0130].  The nodes do represent points on the graph.)
output the latitude and longitude for each node on the graph.  ([0086], Figure 1, the node identifier identifies information regarding the nodes and passes it along to the final route extractor.  This would qualify as outputting the converted information.)
Jeong does not teach select, from a sequence of nodes representing the searched route, a minimum number of nodes that uniquely determine the route, each node of the minimum number of nodes being connected to two or more nodes via the links; 
create a point on the graph between each pair of consecutive nodes of the selected minimum number of nodes along the searched route;
convert coordinates of each point into a latitude and a longitude; and 
output the latitude and longitude for each point on the graph.  
Hong, however, does teach keeping, from a sequence of nodes representing the map, a minimum number of nodes that uniquely determine the map, each node of the minimum number of nodes being connected to two or more nodes via the links;  (Hong teaches removing nodes on a node graph that are between other nodes when the angle between the edges leaving the node are greater than a certain angle.  As Hong is teaching removing certain nodes and keeping others, Hong is teaching essentially a selection of nodes by removing others.   ([0060])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Hong to select, from a sequence of nodes representing the searched route, a minimum number of nodes that uniquely determine the route, each node of the minimum number of nodes being connected to two or more nodes via the links; 
It would be obvious because this limitation refers to a thinning of the nodes so that only the necessary nodes are present, the ones that are necessary to determine what the route looks like, and Hong teaches the thinning of unnecessary nodes in a map graph.  The most obvious contenders to be thinned would be nodes that are directly between two other nodes on the route, such that the node could be removed and the two edges could be combined into one, without the edges moving.  Hong teaches removing such nodes from a map, deeming them unnecessary, and has a threshold of obtuseness to determine when such nodes are unnecessary.  While Hong does this while creating the map, the application does this once the route has been determined.  It would be obvious to combine Hong’s teaching with Jeong’s method because if the route searching algorithm is being used on a map that has not been optimized like Hong has done, then there may be a large number of nodes along the route that are superfluous and do not impact the physical route at all.  A version of the route (including nodes) that has been simplified to only include nodes at which a turn above a threshold has been made would be easier to perform more operations that improve navigation and convenience, and might be easier to navigate with.
Eastman, however, does teach create a smaller node on the graph between each pair of consecutive nodes; (Figure 6, [0008-0009], [0048-0056])
creating smaller nodes along a path in order to output more accurate routing information to users. (Figure 6, [0008-0009], [0048-0056])
Hong, however, does teach a selected minimum number of nodes along a map graph;  (Hong teaches removing nodes on a node graph that are between other nodes when the angle between the edges leaving the node are greater than a certain angle.  As Hong is teaching removing certain nodes and keeping others, Hong is teaching essentially a selection of nodes by removing others.   ([0060])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Jeong, Eastman, and Hong to create a point on the graph between each pair of consecutive nodes of the selected minimum number of nodes along the searched route;
It would be obvious to one of ordinary skill in the art prior to the effective filing date because it would take a route with route information that is cluttered at some places and sparse at another, and spread the route information out so that it was more consistent and easier to follow.   Hong teaches taking the information on the graph and minimizing it, making it simpler, yet barely less accurate.  Eastman takes an opposite approach, adding points where they are necessary at turns, and adding them between larger nodes to signify locations between the nodes that are traveled upon.  It would be obvious to combine these teachings with Jeong to create points on the simplified route because combined, it could allow for a cleaning up of route data that might be more useful to a user.  For example, if the user is traveling along a long straight stretch of road, the larger nodes in the graph might be very far apart, or they might be very close to each other.  Telling the user to go to a location that is very far away (14 miles), or very close (6 feet) may be impractical.  However, the cleaning up process of Hong would be sufficient to remove obtuse unnecessary information for very close points when applied to a route.  Additionally, the technique of Eastman of applying points along potential routes could be useful for creating newer locations to describe the route.  Whatever distance is most convenient could be used, or at the very least a single point between the nodes would at least reduce the distance by half.  Therefore, it would be obvious to use both of these techniques with Jeong’s method because it could create a more consistent and easy to follow route guidance output.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date to convert coordinates of each point into a latitude and a longitude; and 
output the latitude and longitude for each point on the graph.  
It would be obvious because Jeong outputs the route information to include the nodes, which includes the converted coordinates into latitude and longitude.  If one were to add more points to Jeong (using Eastman’s technique) then the route would consist of nodes and points.  Because the nodes are output with a latitude and longitude, it would be useful if those points between them also had a latitude and longitude so that those points could be considered along the vehicle’s route in the same format as the nodes.
 

5		For Claim 6, modified Jeong teaches The route output apparatus according to claim 1, wherein the point on the graph located between each pair of nodes is a point on the graph located between the pair of nodes.   (Figure 3.  Many of the points are between nodes.)
Jeong does not teach that the points on the graph located between the pairs of nodes are consecutive or are of the selected minimum number of nodes along the searched route
Or that the point is a middle point between nodes.
Eastman, however, does teach creating smaller nodes along a path in order to output more accurate routing information to users. (Figure 6, [0008-0009], [0048-0056])
Therefore, it would be obvious in light of Jeong and Eastman that the points located on the graph are located between consecutive nodes.
It would be obvious to do this because if the nodes are too far spaced apart, or there is a curvature on the path between nodes, it would allow a more accurate GPS guidance, and would allow the user to understand that they are on the correct path if they continue to reach the GPS locations of the points along the path.  Therefore, it would be obvious to combine Jeong’s use of outputting latitude/longitude coordinates for nodes along a path with Eastman’s use of creating nodes along known curves and points between larger nodes to convert points between the existing nodes into latitude/longitude for output because it would allow a more accurate GPS guidance, and would allow the user to understand that they are on the correct path if they continue to reach the GPS locations of the points along the path.
Hong, however, does teach that nodes are of the selected number of nodes on a routing graph;  (Hong teaches removing nodes on a node graph that are between other nodes when the angle between the edges leaving the node are greater than a certain angle.  As Hong is teaching removing certain nodes and keeping others, Hong is teaching essentially a selection of nodes by removing others.   ([0060])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Hong that the nodes be of the selected minimum number of nodes along the searched route; 
It would be obvious because this limitation refers to a thinning of the nodes so that only the necessary nodes are present, the ones that are necessary to determine what the route looks like, and Hong teaches the thinning of unnecessary nodes in a map graph.  The most obvious contenders to be thinned would be nodes that are directly between two other nodes on the route, such that the node could be removed and the two edges could be combined into one, without the edges moving.  Hong teaches removing such nodes from a map, deeming them unnecessary, and has a threshold of obtuseness to determine when such nodes are unnecessary.  While Hong does this while creating the map, the application does this once the route has been determined.  It would be obvious to combine Hong’s teaching with Jeong’s method because if the route searching algorithm is being used on a map that has not been optimized like Hong has done, then there may be a large number of nodes along the route that are superfluous and do not impact the physical route at all.  A version of the route (including nodes) that has been simplified to only include nodes at which a turn above a threshold has been made would be easier to perform more operations with to improve navigation, and might be easier to navigate with.
	However, it would be obvious to one of ordinary skill in the art in light of Jeong and Eastman that the point be a middle point between the nodes.
	It would be obvious to one of ordinary skill in the art because if the intention of the points is to reduce the distance between “points” or “nodes” for the route, then choosing the exact middle point between two nodes as a point to give information for would be the ideal candidate to put a point if the goal was to minimize the largest distance between nodes/points for that particular link.

For Claim 8, Jeong teaches A route output method comprising: 
searching a route from a designated departure point to an arrival point 15with use of a graph including a plurality of nodes and at least one link connecting the nodes and representing map information; ([0009], [0109])
converting coordinates of each node into a latitude and a longitude; and ([0071], [0130].  The nodes do represent points on the graph.)
outputing the latitude and longitude for each node on the graph.  ([0086], Figure 1, the node identifier identifies information regarding the nodes and passes it along to the final route extractor.  This would qualify as outputting the converted information.)
Jeong does not teach selecting, from a sequence of nodes representing the searched route, a minimum number of nodes that uniquely determine the route, each node of the minimum number of nodes being connected to two or more nodes via the links; 
creating a point on the graph between each pair of consecutive nodes of the selected minimum number of nodes along the searched route;
convert coordinates of each point into a latitude and a longitude; and 
output the latitude and longitude for each point on the graph.  
Hong, however, does teach keeping, from a sequence of nodes representing the map, a minimum number of nodes that uniquely determine the map, each node of the minimum number of nodes being connected to two or more nodes via the links;  (Hong teaches removing nodes on a node graph that are between other nodes when the angle between the edges leaving the node are greater than a certain angle.  As Hong is teaching removing certain nodes and keeping others, Hong is teaching essentially a selection of nodes by removing others.   ([0060])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Hong selecting, from a sequence of nodes representing the searched route, a minimum number of nodes that uniquely determine the route, each node of the minimum number of nodes being connected to two or more nodes via the links; 
It would be obvious because this limitation refers to a thinning of the nodes so that only the necessary nodes are present, the ones that are necessary to determine what the route looks like, and Hong teaches the thinning of unnecessary nodes in a map graph.  The most obvious contenders to be thinned would be nodes that are directly between two other nodes on the route, such that the node could be removed and the two edges could be combined into one, without the edges moving.  Hong teaches removing such nodes from a map, deeming them unnecessary, and has a threshold of obtuseness to determine when such nodes are unnecessary.  While Hong does this while creating the map, the application does this once the route has been determined.  It would be obvious to combine Hong’s teaching with Jeong’s method because if the route searching algorithm is being used on a map that has not been optimized like Hong has done, then there may be a large number of nodes along the route that are superfluous and do not impact the physical route at all.  A version of the route (including nodes) that has been simplified to only include nodes at which a turn above a threshold has been made would be easier to perform more operations that improve navigation and convenience, and might be easier to navigate with.
Eastman, however, does teach creating a smaller node on the graph between each pair of consecutive nodes; (Figure 6, [0008-0009], [0048-0056])
creating smaller nodes along a path in order to output more accurate routing information to users. (Figure 6, [0008-0009], [0048-0056])
Hong, however, does teach a selected minimum number of nodes along a map graph;  (Hong teaches removing nodes on a node graph that are between other nodes when the angle between the edges leaving the node are greater than a certain angle.  As Hong is teaching removing certain nodes and keeping others, Hong is teaching essentially a selection of nodes by removing others.   ([0060])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Jeong, Eastman, and Hong creating a point on the graph between each pair of consecutive nodes of the selected minimum number of nodes along the searched route;
It would be obvious to one of ordinary skill in the art prior to the effective filing date because it would take a route with route information that is cluttered at some places and sparse at another, and spread the route information out so that it was more consistent and easier to follow.   Hong teaches taking the information on the graph and minimizing it, making it simpler, yet barely less accurate.  Eastman takes an opposite approach, adding points where they are necessary at turns, and adding them between larger nodes to signify locations between the nodes that are traveled upon.  It would be obvious to combine these teachings with Jeong to create points on the simplified route because combined, it could allow for a cleaning up of route data that might be more useful to a user.  For example, if the user is traveling along a long straight stretch of road, the larger nodes in the graph might be very far apart, or they might be very close to each other.  Telling the user to go to a location that is very far away (14 miles), or very close (6 feet) may be impractical.  However, the cleaning up process of Hong would be sufficient to remove obtuse unnecessary information for very close points when applied to a route.  Additionally, the technique of Eastman of applying points along potential routes could be useful for creating newer locations to describe the route.  Whatever distance is most convenient could be used, or at the very least a single point between the nodes would at least reduce the distance by half.  Therefore, it would be obvious to use both of these techniques with Jeong’s method because it could create a more consistent and easy to follow route guidance output.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date converting coordinates of each point into a latitude and a longitude; and 
outputing the latitude and longitude for each point on the graph.  
It would be obvious because Jeong outputs the route information to include the nodes, which includes the converted coordinates into latitude and longitude.  If one were to add more points to Jeong (using Eastman’s technique) then the route would consist of nodes and points.  Because the nodes are output with a latitude and longitude, it would be useful if those points between them also had a latitude and longitude so that those points could be considered along the vehicle’s route in the same format as the nodes.

For Claim 13, Jeong teaches The route output method according to claim 8, wherein the point on the graph located between each pair of nodes is a point on the graph located between the pair of nodes.   (Figure 3.  Many of the points are between nodes.)
Jeong does not teach that the points on the graph located between the pairs of nodes are consecutive or are of the selected minimum number of nodes along the searched route
Or that the point is a middle point between nodes.
Eastman, however, does teach creating smaller nodes along a path in order to output more accurate routing information to users. (Figure 6, [0008-0009], [0048-0056])
Therefore, it would be obvious in light of Jeong and Eastman that the points located on the graph are located between consecutive nodes.
It would be obvious to do this because if the nodes are too far spaced apart, or there is a curvature on the path between nodes, it would allow a more accurate GPS guidance, and would allow the user to understand that they are on the correct path if they continue to reach the GPS locations of the points along the path.  Therefore, it would be obvious to combine Jeong’s use of outputting latitude/longitude coordinates for nodes along a path with Eastman’s use of creating nodes along known curves and points between larger nodes to convert points between the existing nodes into latitude/longitude for output because it would allow a more accurate GPS guidance, and would allow the user to understand that they are on the correct path if they continue to reach the GPS locations of the points along the path.
Hong, however, does teach that nodes are of the selected number of nodes on a routing graph;  (Hong teaches removing nodes on a node graph that are between other nodes when the angle between the edges leaving the node are greater than a certain angle.  As Hong is teaching removing certain nodes and keeping others, Hong is teaching essentially a selection of nodes by removing others.   ([0060])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Hong that the nodes be of the selected minimum number of nodes along the searched route; 
It would be obvious because this limitation refers to a thinning of the nodes so that only the necessary nodes are present, the ones that are necessary to determine what the route looks like, and Hong teaches the thinning of unnecessary nodes in a map graph.  The most obvious contenders to be thinned would be nodes that are directly between two other nodes on the route, such that the node could be removed and the two edges could be combined into one, without the edges moving.  Hong teaches removing such nodes from a map, deeming them unnecessary, and has a threshold of obtuseness to determine when such nodes are unnecessary.  While Hong does this while creating the map, the application does this once the route has been determined.  It would be obvious to combine Hong’s teaching with Jeong’s method because if the route searching algorithm is being used on a map that has not been optimized like Hong has done, then there may be a large number of nodes along the route that are superfluous and do not impact the physical route at all.  A version of the route (including nodes) that has been simplified to only include nodes at which a turn above a threshold has been made would be easier to perform more operations with to improve navigation, and might be easier to navigate with.
	However, it would be obvious to one of ordinary skill in the art in light of Jeong and Eastman that the point be a middle point between the nodes.
	It would be obvious to one of ordinary skill in the art because if the intention of the points is to reduce the distance between “points” or “nodes” for the route, then choosing the exact middle point between two nodes as a point to give information for would be the ideal candidate to put a point if the goal was to minimize the largest distance between nodes/points for that particular link.

For Claim 15, Jeong teaches A non-transitory computer-readable medium comprising instructions configured to cause a processor to: 
search for a route from a designated departure point to an arrival point with use of a graph including a plurality of nodes and at least one link 25connecting the nodes and representing map information; ([0009], [0109])
convert coordinates of each node into a latitude and a longitude; and ([0071], [0130].  The nodes do represent points on the graph.)
output the latitude and longitude for each node on the graph.  ([0086], Figure 1, the node identifier identifies information regarding the nodes and passes it along to the final route extractor.  This would qualify as outputting the converted information.)
Jeong does not teach select, from a sequence of nodes representing the searched route, a minimum number of nodes that uniquely determine the route, each node of the minimum number of nodes being connected to two or more nodes via the links; 
create a point on the graph between each pair of consecutive nodes of the selected minimum number of nodes along the searched route;
convert coordinates of each point into a latitude and a longitude; and 
output the latitude and longitude for each point on the graph.  
Hong, however, does teach keeping, from a sequence of nodes representing the map, a minimum number of nodes that uniquely determine the map, each node of the minimum number of nodes being connected to two or more nodes via the links;  (Hong teaches removing nodes on a node graph that are between other nodes when the angle between the edges leaving the node are greater than a certain angle.  As Hong is teaching removing certain nodes and keeping others, Hong is teaching essentially a selection of nodes by removing others.   ([0060])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Hong to select, from a sequence of nodes representing the searched route, a minimum number of nodes that uniquely determine the route, each node of the minimum number of nodes being connected to two or more nodes via the links; 
It would be obvious because this limitation refers to a thinning of the nodes so that only the necessary nodes are present, the ones that are necessary to determine what the route looks like, and Hong teaches the thinning of unnecessary nodes in a map graph.  The most obvious contenders to be thinned would be nodes that are directly between two other nodes on the route, such that the node could be removed and the two edges could be combined into one, without the edges moving.  Hong teaches removing such nodes from a map, deeming them unnecessary, and has a threshold of obtuseness to determine when such nodes are unnecessary.  While Hong does this while creating the map, the application does this once the route has been determined.  It would be obvious to combine Hong’s teaching with Jeong’s method because if the route searching algorithm is being used on a map that has not been optimized like Hong has done, then there may be a large number of nodes along the route that are superfluous and do not impact the physical route at all.  A version of the route (including nodes) that has been simplified to only include nodes at which a turn above a threshold has been made would be easier to perform more operations that improve navigation and convenience, and might be easier to navigate with.
Eastman, however, does teach create a smaller node on the graph between each pair of consecutive nodes; (Figure 6, [0008-0009], [0048-0056])
creating smaller nodes along a path in order to output more accurate routing information to users. (Figure 6, [0008-0009], [0048-0056])
Hong, however, does teach a selected minimum number of nodes along a map graph;  (Hong teaches removing nodes on a node graph that are between other nodes when the angle between the edges leaving the node are greater than a certain angle.  As Hong is teaching removing certain nodes and keeping others, Hong is teaching essentially a selection of nodes by removing others.   ([0060])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Jeong, Eastman, and Hong to create a point on the graph between each pair of consecutive nodes of the selected minimum number of nodes along the searched route;
It would be obvious to one of ordinary skill in the art prior to the effective filing date because it would take a route with route information that is cluttered at some places and sparse at another, and spread the route information out so that it was more consistent and easier to follow.   Hong teaches taking the information on the graph and minimizing it, making it simpler, yet barely less accurate.  Eastman takes an opposite approach, adding points where they are necessary at turns, and adding them between larger nodes to signify locations between the nodes that are traveled upon.  It would be obvious to combine these teachings with Jeong to create points on the simplified route because combined, it could allow for a cleaning up of route data that might be more useful to a user.  For example, if the user is traveling along a long straight stretch of road, the larger nodes in the graph might be very far apart, or they might be very close to each other.  Telling the user to go to a location that is very far away (14 miles), or very close (6 feet) may be impractical.  However, the cleaning up process of Hong would be sufficient to remove obtuse unnecessary information for very close points when applied to a route.  Additionally, the technique of Eastman of applying points along potential routes could be useful for creating newer locations to describe the route.  Whatever distance is most convenient could be used, or at the very least a single point between the nodes would at least reduce the distance by half.  Therefore, it would be obvious to use both of these techniques with Jeong’s method because it could create a more consistent and easy to follow route guidance output.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date to convert coordinates of each point into a latitude and a longitude; and 
output the latitude and longitude for each point on the graph.  
It would be obvious because Jeong outputs the route information to include the nodes, which includes the converted coordinates into latitude and longitude.  If one were to add more points to Jeong (using Eastman’s technique) then the route would consist of nodes and points.  Because the nodes are output with a latitude and longitude, it would be useful if those points between them also had a latitude and longitude so that those points could be considered along the vehicle’s route in the same format as the nodes.




Claims 3-5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al in light of Eastman, in light of Hong in light of Fukuda et al (US Pub 2011/0119311 A1), hereafter known as Fukuda.

For Claim 3, modified Jeong teaches The route output apparatus according to claim 1, 	and a processor that converts, ([0071], [0130].)
Jeong does not teach in response to there being a dense area of nodes, 20select a representative node of a node group included in the dense area.
Fukuda does teach in response to there being a dense area of nodes, 20select a representative node of a node group included in the dense area.  (Figure 3 shows that areas of dense nodes can be condensed into singular nodes that can represent the travel path on a large scale. [0043-0045] shows that a distance between the nodes (Density) can be what determines if nodes must be removed)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Jeong’s route searching method with Fukuda’s usage of selecting representative nodes when there is a dense cluster of nodes because dense clusters of nodes being in a route could be more information than is necessary, and simplifying that information could increase simplicity and reduce the burden of sending information.

For Claim 4, modified Jeong teaches The route output apparatus according to claim 3, 
Jeong does not teach wherein the processor selects, as the representative node, a node closest to the departure point in the dense area.  
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date wherein the processor selects, as the representative node, a node closest to the departure point in the dense area.  
It would be obvious because it would be the best node to represent entering a location or destination.  For example, if a destination point or node was selected for a city, then a representative node would be selected for the large area.  While a node in the center of the dense cluster of nodes might suffice to get the user to the center of the city, if the user just wanted to get within the city limits and be in the city, a node closest to the departure point would be the most useful.  Similarly, if a user wanted to get to a shopping center, but there were a few nodes associated with that area, then again, the closest node to the departure point would be the closest point for the user to get to the center.  

For Claim 5, modified Jeong teaches The route output apparatus according to claim 3, 
Jeong does not teach wherein the 29dense area is at least one of an area in which a distance between adjacent nodes is a predetermined value or shorter and an area in which tracks overlap in the map information.  
Fukuda does teach wherein the 29dense area is at least one of an area in which a distance between adjacent nodes is a predetermined value or shorter and an area in which tracks overlap in the map information.  (. [0043-0045] shows that a distance between the nodes (Density) can be what determines if nodes must be removed)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Jeong’s route finding method with latitude longitude conversions with Fukuda’s usage of considering dense areas to be areas in which there is a specific distance between nodes because density generally speaking refers to how many of a thing are in an area, and there would be a direct relationship with that value and the distance between the objects in the area.  It would be a reasonable and obvious way to determine what the density of a population of nodes would be.

For Claim 10, modified Jeong teaches The route output method according to claim 8, 
And a converter ([0071], [0130].)
Jeong does not teach in response to there being a dense area of nodes, selecting a representative node of a node group included in the dense area.  
Fukuda, however, does teach in response to there being a dense area of nodes, selecting a representative node of a node group included in the dense area.  (Figure 3 shows that areas of dense nodes can be condensed into singular nodes that can represent the travel path on a large scale. [0043-0045] shows that a distance between the nodes (Density) can be what determines if nodes must be removed)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Jeong’s route searching method with Fukuda’s usage of selecting representative nodes when there is a dense cluster of nodes because dense clusters of nodes being in a route could be more information than is necessary, and simplifying that information could increase simplicity and reduce the burden of sending information.

For Claim 11, modified Jeong teaches The route output method according to claim 10, 
	Jeong does not teach wherein the 5converting comprises selecting, as the representative node, a node closest to the departure point in the dense area.  
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date wherein the converter selects, as the representative node, a node closest to the departure point in the dense area.  
It would be obvious because it would be the best node to represent entering a location or destination.  For example, if a destination point or node was selected for a city, then a representative node would be selected for the large area.  While a node in the center of the dense cluster of nodes might suffice to get the user to the center of the city, if the user just wanted to get within the city limits and be in the city, a node closest to the departure point would be the most useful.  Similarly, if a user wanted to get to a shopping center, but there were a few nodes associated with that area, then again, the closest node to the departure point would be the closest point for the user to get to the center.  

For Claim 12, modified Jeong teaches The route output method according to claim 10, 
Jeong does not teach wherein the dense area is at least one of an area in which a distance between adjacent 10nodes is a predetermined value or shorter and an area in which tracks overlap in the map information.  
Fukuda, however, does teach wherein the dense area is at least one of an area in which a distance between adjacent 10nodes is a predetermined value or shorter and an area in which tracks overlap in the map information.  (. [0043-0045] shows that a distance between the nodes (Density) can be what determines if nodes must be removed)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Jeong’s route finding method with latitude longitude conversions with Fukuda’s usage of considering dense areas to be areas in which there is a specific distance between nodes because density generally speaking refers to how many of a thing are in an area, and there would be a direct relationship with that value and the distance between the objects in the area.  It would be a reasonable and obvious way to determine what the density of a population of nodes would be.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chien et al (US Pub 2019/0101402 A1) relates to processing map data for route navigation.
Wheeler et al (US Pub 2018/0188743 A1) relates to generating routes and converting points to latitudes and longitudes.
Hong et al (US Pub 2016/0358021) A1 relates to creating new nodes between existing nodes.
Mason et al (US Pub 2015/0338226 A1) relates to selecting points for routes based on context.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382. The examiner can normally be reached Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664